Case 2:15-cv-04878-DMG-AGR Document 121 Filed 02/14/20 Page 1 of 4 Page ID #:940



    1 JOHN S. CHA (SBN 129115)
      jcha@raineslaw.com
    2
      RAINES FELDMAN LLP
    3 1800 Avenue of the Stars, 12th Floor
      Los Angeles, California 90067
    4
      Telephone: (310) 440-4100
    5 Facsimile: (424) 239-1613
    6
        MARK E. ELLIOTT (SBN 157759)
    7   mark.elliott@pillsburylaw.com
        PILLSBURY WINTHROP SHAW PITTMAN LLP
    8
        725 South Figueroa Street, Suite 2800
    9   Los Angeles, CA 90017-5406
   10   Telephone: (213) 488-7100
        Facsimile: (213) 629-1033
   11
      Attorneys for Plaintiffs
   12 TC Rich, LLC, Rifle Freight, Inc., Fleischer Customs Brokers, Richard G.
      Fleischer, and Jacqueline Fleischer
   13
                            UNITED STATES DISTRICT COURT
   14
                          CENTRAL DISTRICT OF CALIFORNIA
   15
   16 TC RICH, LLC, a California Limited         Case No. CV 15-4878 DMG (AGRx)
      Liability Company, RIFLE FREIGHT,
   17 INC., a California corporation,            Assigned to the Hon. Dolly M. Gee
      FLEISCHER CUSTOMS BROKERS, a
   18 sole proprietorship, RICHARD G.
      FLEISCHER, an individual, and
   19 JACQUELINE FLEISCHER, an
      individual,                                NINTH FURTHER JOINT
   20                                            QUARTERLY STATUS REPORT
                   Plaintiffs,                   AS ORDERED BY THE COURT
   21
             v.                                  Action filed: June 26, 2015
   22                                            Discovery: Stayed
      PACIFICA CHEMICAL,                         Trial date: None set
   23 INCORPORATED, a California
      corporation, AQUA SCIENCE
   24 ENGINEERS, INC., a California
      Corporation, A/E WEST
   25 CONSULTANTS, INC., a Nevada
      Corporation, and DOES 1 through 10,
   26 inclusive,
   27                 Defendants.
   28
        TC RICH v. Pacifica Chemical, et al.         NINTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
Case 2:15-cv-04878-DMG-AGR Document 121 Filed 02/14/20 Page 2 of 4 Page ID #:941



    1          The parties jointly submit this Ninth Further Joint Status Report.
    2          The eight prior joint reports were filed on:
    3                     1. January 19, 2018 (Dkt. 91];
    4                     2. October 19, 2018 [Dkt. 96];
    5                     3. November 14, 2018 [Dkt. 98];
    6                     4. February 7, 2019 [Dkt. 100];
    7                     5. February 28, 2019 [Dkt. 103];
    8                     6. May 14, 2019 [Dkt. 117];
    9                     7. August 14, 2019 [Dkt. 118]; and
   10                     8. November 14, 2019 [Dkt. 119].
   11          This Ninth Further Joint Quarterly Status Report addresses the status of the
   12 site investigation of the environmental contamination and likely returning to
   13 mediation to conduct a second session.
   14          1. Site Investigation
   15          Pacifica implemented an enhanced reductive dechlorination (“ERD”) Pilot
   16 Test in July 2019. The purpose of the ERD Pilot Test is to obtain information that
   17 will assist in an appropriate full-scale groundwater remediation design, including
   18 evaluation of the effectiveness of ERD, which is to include bioaugmentation. From
   19 July 8 to 26, 2019, and from August 12 to 23, 2019, Pacifica Chemical’s
   20 environmental contractor (“Murex”) performed pilot study injections of QRS-SL
   21 Plus, a sodium lactate and emulsified vegetable oil product and amended with
   22 sodium bicarbonate, followed by a Dehalococcoides (DHC) bacteria in the form of
   23 microbial consortium TSI-DC culture.
   24          Following the injection, Murex has been collecting performance data from
   25 wells within the study area (monitoring events), which also serves the dual purpose
   26 of Waste Discharge Reporting (WDR) monitoring and reporting. Murex has
   27 conducted two post-injection monitoring events and is currently conducting
   28 quarterly groundwater monitoring and sampling. VOC data in groundwater suggests
        TC RICH v. Pacifica Chemical, et al.     1            NINTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
Case 2:15-cv-04878-DMG-AGR Document 121 Filed 02/14/20 Page 3 of 4 Page ID #:942



    1 that significant reductive dichlorination may be occurring in one of the four wells
    2 within the pilot test area. Ongoing monitoring will continue to evaluate VOC trends
    3 and will be documented in quarterly groundwater monitoring and WDR reports.
    4 Murex will conduct another this month before reporting on the pilot test to DTSC in
    5 April 2020.
    6          2. Mediation
    7          The parties continue to anticipate returning to mediation with Mr. Gallagher.
    8 Defendant contends that the most opportune time to return is after the pilot test
    9 report is submitted to DTSC in April 2020 to assist in better estimating future
   10 remedial costs. Plaintiffs agree that a reliable estimate of future costs is important
   11 but are concerned that the parties are otherwise in disagreement regarding realistic
   12 assessments of relative liability. Nonetheless, the parties continue to believe that
   13 areas of dispute and agreement were identified with Mr. Gallagher’s assistance on
   14 February 22, 2019 and conclude that a further session after more is known about the
   15 extent of contamination and remedial options available to address it will better
   16 position the parties in their efforts to achieve a settlement.
   17
   18 Dated: February 14, 2020                 RAINES FELDMAN LLP
   19
                                               /s/ John S. Cha
   20
                                               _________________________
   21                                          John S. Cha
                                               Counsel for Plaintiffs
   22
   23
        Dated: February 14, 2020               PILLSBURY WINTHROP SHAW
   24                                          PITTMAN LLP
   25
                                               /s/ Mark Elliot
   26
                                               _________________________
   27
                                               Mark Elliott
   28                                          Counsel for Plaintiffs
        TC RICH v. Pacifica Chemical, et al.    2         NINTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
Case 2:15-cv-04878-DMG-AGR Document 121 Filed 02/14/20 Page 4 of 4 Page ID #:943



    1
        Dated: February 14, 2020               PALADIN LAW GROUP® LLP
    2
                                               /s/ Bret A. Stone
    3
                                               _________________________
    4
                                               Bret A. Stone
    5                                          Counsel for Defendants Pacifica Chemical,
                                               Incorporated
    6
    7 Dated: February 14, 2020                 FOLEY & LARDNER LLP
    8
                                               /s/ Sarah A. Slack
    9                                          _________________________
                                               Sarah A. Slack
   10
                                               Counsel for Plaintiff-Intervenor
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        TC RICH v. Pacifica Chemical, et al.   3           NINTH FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
